IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


GUIES ULYSSES JOHNSON,

              Appellant,

 v.                                                     Case No. 5D17-322

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed May 26, 2017

3.850 Appeal from the Circuit Court
for Marion County,
Jonathan D. Ohlman, Judge.

Guies Ulysses Johnson, Jasper, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Guies Ulysses Johnson appeals the summary denial of his motion for

postconviction relief and his amended motion for postconviction relief. We affirm, in part,

and reverse, in part.

       In his original motion for postconviction relief, Johnson raised six grounds, some

of which included subparts. On April 11, 2016, the trial court entered an order summarily
denying all of Johnson’s claims, except “Ground 2E.”          Johnson was afforded an

opportunity to file an amended motion as to this ground. Because the trial court’s order

did not resolve all of Johnson’s claims, it was a non-final, non-appealable order. See Fla.

R. Crim. P. 3.850(f)(4).

       On December 29, 2016, the trial court entered an order summarily denying

Johnson’s amended motion. Attached to the trial court’s order was its original order of

April 11, 2016, but not the attachments thereto. As a result, our record consists of the

order (with attachments) denying Johnson’s amended motion and the order (without

attachments) summarily denying Johnson’s original motion. Based on the limited record

before us, we affirm the summary denial of “Grounds 1, 2A, 2C, 2E, 2F and 4.” However,

we reverse and remand for record attachments that conclusively refute Johnson’s claims,

or an evidentiary hearing on “Grounds 2B, 2D, 2G, 3, 5, and 6.”

       AFFIRMED, in part; REVERSED, in part; and REMANDED.


COHEN, C.J., and ORFINGER and EVANDER, JJ., concur.




                                            2